Citation Nr: 1100383	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  99-08 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for impotency, to include 
erectile dysfunction, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1970 to June 1972. 

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board remanded this claim for additional action in February 
2005 and March 2009.  At that time, the appeal included claims of 
entitlement to service connection for peripheral neuropathy of 
the right and left legs.  The agency of original jurisdiction 
granted these claims in a rating decision dated August 2010.  


FINDING OF FACT

Erectile dysfunction is related to the Veteran's service-
connected diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

To establish continuity after discharge, the evidence must 
demonstrate the following: (1) condition "noted" during 
service; (2) post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Id. at 498 (holding that, on 
the question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).  Once evidence is determined to be competent, its 
credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency, a legal concept 
focusing on whether testimony may be heard and considered, and 
credibility, a factual determination focusing on the probative 
value of the evidence).   

Service connection may also be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc). 

VA amended 38 C.F.R. § 3.310 during the course of this appeal, 
effective from October 10, 2006, to incorporate explicitly the 
holding in Allen.  71 Fed. Reg. 52,744-52,747 (2006) (codified at 
38 C.F.R. § 3.310 (2010)).  This amendment, however, placed 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
establishing a baseline level of disability for the nonservice-
connected condition prior to the aggravation.  Inasmuch as these 
substantive changes do not affect the claim being decided in this 
case, the Board need not determine which version of the law 
applies.

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.   See generally Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The Veteran asserts that he developed impotency, including 
erectile dysfunction, secondary to his service-connected type II 
diabetes.  The evidence of record supports this assertion.  

Post-service medical documents, including VA treatment records 
dated since 1999 and a report of VA genitourinary examination 
conducted in April 2009, confirm that the Veteran currently has 
erectile dysfunction, which, in some cases, can cause impotency.  
The question is thus whether this condition is related to the 
Veteran's active service, or service-connected diabetes mellitus.

In 1999, the Veteran first reported erectile dysfunction and 
indicated that he started to have this problem when he began 
taking Celexa.  Thereafter, medical professionals noted or 
diagnosed the condition and discussed it in conjunction with the 
use of Celexa, multiple psychoactive medications, a history of 
retroperitoneal fibrosis (removed in 1999), and a history of 
bladder cancer.  In April 2000, one such professional noted that 
Celexa had an impact on erectal performance and that, depending 
upon suggestions made after a urological consultation, the dosage 
might be reduced.

Two medical professionals, both VA examiners, have addressed the 
etiology of the Veteran's erectile dysfunction.  Following a VA 
peripheral neuropathy examination in April 2009, a VA neurologist 
provided an August 2009, addendum, noting that after serving in 
Vietnam and presumably being exposed to Agent Orange, the Veteran 
became diabetic and developed erectile dysfunction.  He related 
the erectile dysfunction to Agent Orange diabetes mellitus.   

In April 2009, during a VA genitourinary examination, the other 
examiner, a nurse practitioner, ruled out a relationship between 
the erectile dysfunction and the Veteran's diabetes mellitus.  
She based this opinion on the absence of medical evidence 
establishing that the Veteran has diabetes mellitus, evidence 
showing that he has impaired fasting glucose and pre-diabetes, 
and evidence, including his statements, establishing that he does 
not take and has not taken medication for diabetes.  A VA 
urologist reviewed and signed this opinion.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached to 
medical opinions.  Provided these opinions include adequate 
statements of reasons or bases, the Board may favor one opinion 
over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Rather, 
the Board must consider the weight to be placed on an opinion 
depending upon the reasoning employed to support the conclusion 
and the extent to which the physician reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).

The Court has held that an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  As well, the Court has held that a bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, does not constitute competent medical evidence 
merely because the transcriber is a health care professional, see 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), and that a medical 
professional is not competent to opine as to matters outside the 
scope of his expertise.  Id (citing Layno v. Brown, 6 Vet. App. 
465, 469 (1994)).  Finally, the Court has held that a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that 
a medical opinion is inadequate when unsupported by clinical 
evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and 
that a medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board assigns the nurse practitioner's opinion 
less evidentiary weight because; it is based on an inaccurate 
factual premise.  Contrary to the opinion, the record includes 
findings that the Veteran has diabetes mellitus.  The favorable 
opinion, by a neurologist, when considered alone, also lacks 
probative value as it is not supported by rationale.  However, 
when considered with the clinical evidence of record, it becomes 
more probative.

The clinical evidence shows that a physician first diagnosed 
diabetes during a 10-day hospitalization in June 1979.  During 
that stay, the Veteran was found to have diabetes and was treated 
with diabenese.  Since then, the Veteran has been able to control 
this condition without medication by restricting his diet.  
During the course of this appeal, laboratory results varied and 
occasionally included abnormal A1Cs and glucose levels.  Based on 
these results, physicians most often noted or diagnosed impaired 
fasting glucose or pre- or borderline diabetes.  In April 2004, 
however, a physician again diagnosed diabetes mellitus and, based 
on that diagnosis, the RO granted service connection for diabetes 
mellitus.   

The RO found the unfavorable medical opinion more probative on 
the basis that the Veteran experienced erectile dysfunction prior 
to being diagnosed with diabetes in 2004.  This, however, does 
not take into account the 1979 diabetes treatment and diagnosis.  

The Board acknowledges the previous opinions linking the erectile 
dysfunction to psychotropic medications or bladder cancer.  
However, in this case, medical evidence shows a diagnosis of 
diabetes many years prior to the development of erectile 
dysfunction.  This fact was not taken into account by any of 
those attributing the erectile dysfunction to other non-service 
connected causes.  Given this fact, and the neurologist's 
opinion, the Board finds that the Veteran's erectile dysfunction 
is at least as likely as not related to his service-connected 
diabetes.  Resolving reasonable doubt in the Veteran's favor, 
service connection is granted for erectile dysfunction as 
proximately due to or the result of service-connected diabetes 
mellitus.  





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for impotency, diagnosed as erectile 
dysfunction, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


